          Case 2:19-cv-01243-APG-NJK Document 65 Filed 12/11/20 Page 1 of 2




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     KENTRELL D. WELCH,
 7                                                         Case No.: 2:19-cv-01243-APG-NJK
               Plaintiff,
 8                                                                      ORDER
     v.
 9                                                                 [Docket Nos. 63, 64]
     LIGGETT, et al.,
10
               Defendants.
11
12         Pending before the Court is Plaintiff Kentrell D. Welch’s motion to excuse him from
13 participating in his upcoming competency hearing. Docket No. 63. Plaintiff submits that requiring
14 him to travel within Ely State Prison for a videoconference hearing poses a high risk of exposure
15 to the COVID virus. Id. at 2. Also pending before the Court is Plaintiff’s motion to admit relevant
16 exhibits, Docket No. 64, which the Court construes as a request for the Court to consider the
17 exhibits attached to Plaintiff’s motion to excuse him from participating in his hearing. Estelle v.
18 Gamble, 429 U.S. 97, 106 (1976). The Court has considered Plaintiff’s motion to excuse him from
19 participating in his upcoming competency hearing and the exhibits attached therein. 1 The motion
20 is properly resolved without a hearing. See Local Rule 78-1.
21         The Court “must appoint a guardian ad litem—or issue another appropriate order—to
22 protect a[n] … incompetent person who is unrepresented in an action.” Fed. R. Civ. P. 17(c)(2).
23 Further, the Court “is under a ‘legal obligation’ to consider whether an incompetent person is
24 adequately protected.” Jurgens v. Dubendorf, 2015 WL 6163464, at *3 (E.D. Cal. Oct. 19, 2015)
25 (citing United States v. 30.64 Acres of Land, 795 F.2d 796, 805 (9th Cir. 1986)). When a
26 substantial question exists regarding the mental competency of a party proceeding pro se, the
27
28         1
               Plaintiff’s motion to admit relevant exhibits is DENIED as unnecessary. Docket No. 64.
          Case 2:19-cv-01243-APG-NJK Document 65 Filed 12/11/20 Page 2 of 2




 1 preferred procedure is for the Court to conduct a hearing to determine whether the party is
 2 competent and whether the Court must appoint a guardian ad litem or issue another appropriate
 3 order. Krain v. Smallwood, 880 F.2d 1119, 1120 (9th Cir. 1989). The Court may dismiss the case
 4 without prejudice if the party refuses to cooperate. Id.
 5         The Court is sympathetic to the challenges the current environment poses for detained
 6 individuals. However, the Court finds that Plaintiff’s participation in his upcoming competency
 7 hearing is necessary to determine whether he is competent and whether the Court must appoint a
 8 guardian ad litem or issue another appropriate order.
 9         Accordingly, Plaintiff’s motion to excuse him from participating in his upcoming
10 competency hearing is hereby DENIED without prejudice. Docket No. 63. The competency
11 hearing remains SET for 10:00 a.m. on January 14, 2021. As Plaintiff is currently housed in Ely
12 State Prison, the Attorney General’s Office is INSTRUCTED to coordinate with the
13 undersigned’s courtroom deputy, Ari Caytuero, at 702-464-5566, to facilitate Plaintiff’s video
14 conference appearance at the hearing.
15         IT IS SO ORDERED.
16         DATED: December 11, 2020.
                                                _____________________________________
17
                                                NANCY J. KOPPE
18                                              UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28
